          Case 1:18-cr-00854-RA Document 45
                                         44 Filed 01/19/21
                                                  01/18/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                      January 18, 2021

BY ECF                                                              Application granted. All deadlines are
The Honorable Ronnie Abrams                                         adjourned sine die. The parties shall submit a
United States District Judge                                        status letter by February 22, 2022.
Southern District of New York
40 Foley Square                                                     SO ORDERED.
New York, New York 10007
                                                                    _____________________
       Re:    United States v. Feng Qin, 18 Cr. 854 (RA)
                                                                    Ronnie Abrams, U.S.D.J.
                                                                    January 19, 2021
Dear Judge Abrams:

        The Government writes to advise the Court that the parties and Pretrial Services have
reached an agreement to defer prosecution of the case for one year. As set forth in the attached
agreement, upon successful completion of the deferred prosecution period, the Government will
move to dismiss the indictment. The parties respectfully request that the Court so-order the
agreement and adjourn further proceedings in this matter for approximately 13 months.
Alternatively, the parties are prepared to appear by teleconference or videoconference at a time
convenient to the Court, which the parties understand currently include January 21, 2021 at 2:00
p.m. or January 22, 2021 at 4:00 p.m.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York


                                                By:
                                                      Alexander Li
                                                      Jean-David Barnea
                                                      Assistant United States Attorneys
                                                      (212) 637-2265/-2679

Attachment

cc:    Kenneth M. Abell, Esq. (by ECF)
       David M. Eskew, Esq. (by ECF)
